UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6522


MICHAEL LERCH,

                  Petitioner – Appellant,

             v.

GEORGE M. HINKLE, Warden, Greensville Correctional Center,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00305-MHL)


Submitted:    September 3, 2009             Decided:   November 18, 2009


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Lerch, Appellant Pro Se.       Josephine Frances Whalen,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Michael      Lerch   seeks     to    appeal      the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition. *

The order is not appealable unless a circuit justice or judge

issues       a     certificate        of      appealability.              See     28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent       “a   substantial         showing      of    the      denial        of    a

constitutional           right.”         28    U.S.C.       § 2253(c)(2)        (2006).           A

prisoner         satisfies        this        standard       by     demonstrating            that

reasonable         jurists       would     find      that    any     assessment         of       the

constitutional           claims    by    the    district      court      is     debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Lerch has

not     made      the    requisite       showing.           Accordingly,         we     deny      a

certificate         of     appealability        and      dismiss        the   appeal.             We

dispense         with     oral    argument        because      the      facts     and        legal




        *
        The parties consented to the jurisdiction                                      of        the
magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3